Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/228931 
    
        
            
                                
            
        
    

Parent Data17228931, filed 04/13/2021 Claims Priority from Provisional Application 63009038, filed 04/13/2020



Claims 1-29 are pending and restricted.
No claim is allowed.





Election/Restrictions



Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, claim 1 -9 and 24-29 are drawn to a method for treating a myopathy comprising administering to a subject in need thereof an elastase inhibitor in combination with a glucocorticoid.
Group II, claims 10-17 are drawn to a method for promoting muscle regeneration in a subject with a myopathy, the method comprising providing a subject with a therapeutically effective amount of an elastase inhibitor in combination with a glucocorticoid.

Group III, claims 18-23 drawn to a pharmaceutical composition comprising an elastase inhibitor and a glucocorticoid.

The inventions are distinct, each from the other because of the following reasons:

Inventions of group I-II and III are directed to related processes, using the product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed  are not capable of use together can have a materially different design, mode of operation, function, or effect because group I belongs to a  method of treating a myopathy comprising administering to a subject in need thereof an elastase inhibitor in combination with a glucocorticoid. Group II is drawn to a method for promoting muscle regeneration in a subject with a myopathy, the method comprising providing a subject with a therapeutically effective amount of an elastase inhibitor in combination with a glucocorticoid.  Group III is drawn to a pharmaceutical composition containing elastase inhibitor and a glucocorticoid.
 Therefore, the inventions are distinct and requires different search and consideration.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed) the inventions as claimed are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classification, databases, or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Thus, applicant is advised that a reply to this requirement must include an identification of the invention within the elected group consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
For election, Applicant should elect one group and from the elected group one specific compound as species for treating one  specific method for treatment.  Specific diseases are schizophrenia and bipolar disorder or any other specific disease treated and disclosed in specification.

Applicant is requested to draw the structure of the compound and full name of elected species and its support in specification.

Some species of the compounds and diseases are as follows:

Applicants should elect one group and from elected group one specific species. For example, one specific compound which will be used one specific disease should be elected.   Applicant should provide the structure of the compound with the election.  
The same rule will apply to group II and III.  For group III, claims 18-23 drawn to a pharmaceutical composition comprising one specific  elastase inhibitor and one specific glucocorticoid.   Group II is generic and does not contain specific species. Markush group or broad genus are not a species.  In case Applicants choose to elect group II, they should elect one compound or combination of compounds and one specific treatment of a disease as cited for group I,
Disease for example 
Duchenne Muscular Dystrophy.
S pecific diseases to be treated
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.    
Applicants should elect one group and from  the elected group one specific compound or combination of compounds for treating one specific disease.  
Applicant is advised that a reply to this requirement must include an identification of the invention within the elected group consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  
Telephonic Election
Due to the complexity of the invention, no call was made for oral election of the invention.  It was decided to send the restriction requirement in writing.

Notice for Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627